United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-315
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 26, 2012 appellant sought appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated July 9, 2012. The Board assigned Docket
No. 13-315.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation
Act1 (FECA). While OWCP’s case management application confirms that two final decisions
were issued on July 9, 2012 by OWCP, the case record as transmitted to the Board does not
contain these decisions. The Board is unable to confirm that the case record transmitted to the
Board contains all documents and records pertaining to the claim which are necessary for
complete consideration and adjudication of the issue raised on appeal. This appeal is not in
posture for decision as the Board is unable to render an informed adjudication of the case.2 The

1
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

The Board’s review of a case is limited to evidence in the case record that was before OWCP at the time of its
final decision. 20 C.F.R. § 501(c) (1). As decisions and orders of the Board are final as to the subject matter
appealed, it is necessary that the Board review the entire record that was before OWCP at the time of its final
decision. 20 C.F.R. § 501.6(d).

July 9, 2012 decisions of OWCP are hereby set aside and the case is remanded for reconstruction
of the record. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 13-315 is remanded for
further proceedings consistent with this order.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

